Citation Nr: 1711703	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11- 02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee meniscal disability, to include as secondary to a service-connected bilateral foot disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from December 1989 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Jackson, Mississippi. A timely Notice of Disagreement (NOD) was filed in April 2009. A Statement of the Case (SOC) was issued in December 2010. A substantive appeal was certified to the Board in January 2011. A Supplemental Statement of the Case (SSOC) was issued in August 2014. 

The Board remanded the present issue of entitlement to service connection for a left knee condition, as secondary to a bilateral foot disability to the RO in March 2014 for further development.

A videoconference hearing was held before a Veterans Law Judge (VLJ) in
July 2012. 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 requires that the VLJ who conducts a hearing on appeal shall participate in the final determination of the claim. The VLJ who conducted the July 2012 hearing was unable to participate in the Board's final decision regarding this appeal, so the Veteran was offered an additional opportunity to present testimony before a different VLJ. In August 2016, a second videoconference was held before the undersigned VLJ.  Transcripts of both hearings are of record. 

The Board reviewed the Veteran's electronic claims file which includes records in the Virtual VA and Veterans Benefits Management System (VBMS) database prior to rendering its decision.

FINDINGS OF FACT

1. Service connection is in effect for the Veteran's bilateral foot disability, to include flat foot (pes planus); bilateral Achilles tendonitis with degenerative arthritis and spurs of the heel; plantar fasciitis and degenerative joint disease (DJD). 

2. The Veteran was diagnosed with a left knee meniscus tear with medial and lateral meniscus tearing, chondromalacia of the femoral joint, and degenerative arthritis. 

3. The Veteran's left knee disability, to include a meniscus tear, chondromalacia, and degenerative arthritis, is etiologically related to and caused by his service-connected bilateral foot disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee meniscal disability as secondary to a service-connected bilateral foot disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral foot disability has caused changes in his gait, which ultimately has caused damage to his left knee. Therefore, he seeks service connection on a secondary basis.

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 
To establish entitlement to service-connected compensation benefits, a veteran must show: (1) "the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Furthermore, service connection may be warranted on a secondary basis. A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected. 38 C.F.R. § 3.310. When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition. Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either: (a) caused by, or (b) aggravated by a service-connected disability. Id. The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury. These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). Because the Veteran's claim was filed in January 2008 the amended regulation applies.

In a January 2011 written statement, the Veteran contends that a VA podiatrist, Dr. M.C., noted that his service-connected bilateral foot disability affects his gait, which affects his knees. The Veteran's wife testified to the same assertion regarding Dr. M.C.'s assessment during the August 2016 hearing. She also testified that Dr. J.C. examined the Veteran and determined that his feet and knees affected his gait. The wife testified that the Veteran has had problems with his feet both during active duty and since separation from service which "puts a strain on his feet and knees." She asserted that the Veteran's feet would swell and cause his knee to hurt. Accordingly, the Veteran's wife testified that his job requires him to stand, which also causes his feet to swell and hurts his left knee. 

During the August 2016 hearing, the Veteran also testified that he started having "pain with walking" and that a doctor informed him that he "tore his meniscus."  He testified that it is "hard to stand or walk after sitting for a long time" and that his "feet and knees are inflamed." Additionally, he testified that he "had problems with his feet and knees during service." 

In a March 2008 podiatric consultation note, Dr. M.C., opined that the Veteran's left knee meniscal disability is likely related to his service-connected bilateral foot disability.  A June 2008 physical therapy note indicates that the Veteran's gait is slight antalgic (abnormal) and that he has a mild limp. In a July 2009 orthotics/ prosthetics note, Dr. J.C. noted that the Veteran experienced a "moment loss of stance flexion during gait" due to "frequent symptoms of his knee giving out." The December 2009 VA examiner observed that the Veteran has an antalgic (abnormal) gait with a right limp. The examiner opined that the Veteran is able to walk in tandem, but due to "foot problems," is unable to walk on his heels or toes.  

The November 2010 examiner reviewed the Veteran's STRs and noted complaints of knee pain during active duty. The examiner opined that DJD is a process of natural aging. He stated that the medical evidence and expertise does not support a connection between chronic joint disease and an adjacent joint in the absence of inflammatory arthritis and/or ankyloses. It was the examiner's opinion that the Veteran's DJD in the left knee was not caused by or the result of the service-connected bilateral foot disability. In support of this conclusion, the examiner indicated that the left knee condition was diagnosed as a muscle sprain and treated conservatively with over-the-counter pain medication during service. The examiner also made note of the fact that the Veteran did not seek medical treatment for his left knee meniscal disability until late 2007/early 2008.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As discussed above, the Veteran contends that his service-connected bilateral foot disability has caused changes in his gait, which causes him to favor one leg over the other, which ultimately damaged his left knee. In a February 2014 orthopedic examination, Dr. N., the Veteran's private physician, described the Veteran's gait as normal.  With respect to the contention that the Veteran's left knee disability is secondary to his service-connected bilateral foot disability, the July 2014 VA examiner opined that it is not as likely as not that the Veteran's left knee disability is the direct and proximate result of his service-connected bilateral foot disability, nor was it aggravated or permanently worsened by the Veteran's service-connected bilateral foot disability. 

According to the July 2014 examiner, it is more likely than not that the degenerative changes in the opposite extremity would manifest themselves over time, but the relationship is not that of the "injury" of the opposite extremity.  The examiner noted that this particular issue was previously addressed in a scholarly medical article in the Journal of Bone and Joint Surgery. According to the examiner, the article concluded that "there is no hard data to support the belief that favoring one leg adversely affects the other."

Conversely, a January 2015 rehabilitation services initial evaluation found that the Veteran's gait was altered due to mild antalgia on the right side. In an October 2015 Disabilities Benefit Questionnaire (DBQ), Dr. R. indicated that the Veteran's gait is abnormal due to weakness of the posterior tibial tendon.  Dr. R. opined that strain on the tendons and joints cause the Veteran pain when standing, walking, and running which causes fatigue, muscle strain and ankle, Achilles and knee pain.  Accordingly, flare-ups of the feet included left knee pain. See Nieves-Rodriguez, supra. 
 
After weighing the probative value of the lay and clinical evidence, the Board must determine whether service connection is warranted for a disability, and is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the instant case, the evidence is in equipoise regarding whether the Veteran's current left knee meniscal disability is proximately due to or the result of his service-connected bilateral foot disability. The Veteran and his wife contend that his service-connected bilateral foot disability has altered his gait and causes pain in the left knee while walking, standing or running. Dr. M.C. opined that the Veteran's left knee meniscal disability is likely related to his service-connected bilateral foot disability. A June 2008 physical therapy note indicates that the Veteran's gait is slight antalgic (abnormal) and that he has a mild limp. Dr. J.C. opined that the Veteran's gait is affected due to his knee giving out.  Dr. R. indicated that the Veteran's gait is abnormal due to weakness of the posterior tibial tendon and that strain on the tendons and joints cause the Veteran pain when standing, walking, and running which causes fatigue and muscle strain. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). When read together, the Board finds the collective medical evidence and opinions to have probative value and weigh in favor of the claim.

Conversely, the November 2010 and July 2014 VA examiners concluded that it is less likely than not that the Veteran's left knee disability was caused by his service-connected bilateral foot disability and provided the underlying reasons for the conclusions. Additionally, in a February 2014 medical opinion, Dr. N. observed that the Veteran's gait was normal. These medical opinions also have probative value, but weigh in favor of denying the claim. 

Given the roughly equal value of the evidence both for and against a finding of entitlement to service connection for a left knee disability as secondary to the Veteran's service-connected bilateral foot disability, the Board finds that the evidence is in equipoise, which allows for the application of the benefit of the doubt doctrine and the granting the claim.








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee meniscal disability as secondary to a
service-connected bilateral foot disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


